Citation Nr: 1401757	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for autoimmune hepatitis (AIH), status post liver transplant with complications and secondary conditions.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970 with an additional approximate 18 years of reserve duty.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the Chicago, Illinois RO 

A Travel Board hearing in front of the undersigned Acting Veteran's Law Judge was held in April 2011.  A transcript of the hearing has been associated with the file. 

In November 2012 an advisory medical opinion was requested from the Veterans Health Administration (VHA).  The case is now before the Board for further appellate consideration. 

A review of Virtual VA reveals that there are no additional relevant records contained therein. 


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's AIH, status post liver transplant with complications and secondary conditions is related to his active duty military service, to include exposure to Agent Orange.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, AIH, status post liver transplant with complications and secondary conditions was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In the instant case, since the Veteran's claim is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial and VCAA analysis is not required. 

Legal Criteria and Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.  38 C.F.R. § 3.303(b) (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran is claiming entitlement to service connection for the condition of AIH (AIH), status post liver transplant with complications and secondary conditions.  The primary theory of entitlement is that the inoculations he received during a period of reserve duty in June 1987 for typhoid, yellow fever and other diseases had as an unintended side effect of manifestation of severe liver pathology, which ultimately developed into chronic AIH (as distinguished from a viral form of hepatitis).  A second theory of entitlement raised by the evidence of record in this case, and which must be addressed is whether the Veteran's AIH is etiologically related to his presumed in-service exposure to Agent Orange. 

At the outset, the Board notes that the grant below is based on the theory of exposure to Agent Orange.  Therefore, the decision below will focus on the facts relevant to this theory of entitlement and will not discuss in detail the facts related to the theory that AIH is due to the vaccinations as such facts are not relevant to the analysis below.  

The record shows the Veteran had active duty service from May 1968 to March 1970, and approximately 18 years of subsequent reserve duty.  His active duty service included a period of service in the Republic of Vietnam.  Consequently, under the prevailing laws and regulation, his in-service exposure to Agent Orange is presumed.  See 38 C.F.R. §§ 3.307(a) (6) (ii), 3.309(e) (2013).

The Veteran's service treatment records (STRs) indicate that in 1987 in the capacity as a member of the Army Reserve he received various vaccinations, including documented vaccines in April 1987 for typhoid and yellow fever, and in June 1987 for plague. 

Subsequent treatment records include the report from a private hospital dated from July 1987 indicating that the Veteran presented with a several week history of loose stools, malaise, and development of jaundice.  A diagnosis was made of acute hepatitis.  It was observed that the Veteran's hepatitis was probably of a non-A, non-B type.  

The Veteran underwent a November 1988 Medical Board proceeding for the identified chief complaint of chronic active hepatitis.  According to the report, the Veteran was a 42-year old officer in the Army Reserve who presented to his physician in early July 1987 with acute hepatitis.  The cause of this hepatitis was never clearly elucidated.  It was noted the Veteran had active hepatitis with signs of cirrhosis of unknown etiology.  He had a response to immunosuppressive drugs and would continue to be treated in this manner.  His long term prognosis remained guarded but his response to immunosuppressive drugs had been encouraging.  The diagnosis was chronic active hepatitis, etiology unknown.  The Veteran was deemed unfit for medical duty, and was discharged from service on this basis. 

In a November 2004 correspondence, Dr. J.J.W., private physician, indicated that he had been the Veteran's primary care physician for over 13 years, and opined that in 1987 the Veteran was diagnosed with AIH which was very likely secondary to Agent Orange exposure while serving in the Army in Vietnam.

A VHA specialist's opinion was obtained in December 2012.  The VHA specialist stated that he reviewed the medical record and based on his clinical knowledge and experience with AIH, textbooks of hepatology and PUBMED searches, he opined that there was scant evidence to connect his Agent Orange exposure and hepatitis.  He stated that there was a more compelling case for a relationship between Agent Orange exposure, more specifically the contaminant in Agent Orange that is thought to be responsible for a number of health problems in Veterans, and AIH.  The specialist noted that there had been enough time between the exposure to Agent Orange and the identification of AIH with cirrhosis (10 years).  He noted he identified one single paper which discussed the relationship between AIH and exposure to toxins but noted the paper discussed type 2 AIH and the Veteran had type 1 AIH.  Therefore, he noted that while the paper showed a relationship between AIH and exposure to toxins such as those found in Agent Orange, since the relationship was to type 2 AIH and the Veteran had type 1 AIH, the paper was insufficient to establish a connection in the Veteran's case.  

The VHA specialist went on to explain that there was a more general argument that can be made as to why there was probably no connection between exposure to Agent Orange's contaminant and AIH.  He noted that AIH affects women 90 percent of the time.  Since exposure to Agent Orange was mostly applicable to men, he would expect to have seen a shift in the ratios of female to men, but his clinical experience had not shown such a shift.  Finally, he noted that clinical reviews of AIH did not ever mention Agent Orange/dioxin; the closest they got was to recognize that environmental toxins were postulated to be possible triggers of AIH.  By the time the Veteran had reached age 42, he had been exposed to many thousands of environmental toxins.  He concluded that it was more likely than not that there was no connection between the Veteran's AIH and his Agent Orange exposure.  

The Veteran's attorney submitted a private medical opinion in October 2013.  The physician stated that he had reviewed the pertinent medical records.  He noted that he agreed with the VHA specialist's assertion that there was a compelling case for a relationship between Agent Orange and the development of AIH.  He referenced a September 2013 article published in the Journal of Toxicological Sciences which  definitively demonstrated an association between exposure to Agent Orange's contaminant and worsened outcomes of AIH.  The study showed that mice which had been exposed to the Agent Orange contaminant showed significantly worse liver injury compared to the non-exposed ones.  He did note that the VHA specialist's opinion predated the study. 

The private physician further noted the VHA specialist's argument of the women to men ratio and stated that there were studies which indicated a change in the women to men ratio.  For example, a 2008 population study in Sweden demonstrated that only 76 percent of patients affected with AIH were women, and a 2010 New Zealand study demonstrated only a 71 percent female preponderance.  He noted that while the VHA specialist may not have seen the shift in his experience, there were documented studies which showed such a shift.  

Finally, the private physician noted that while the VHA specialist stated that by the time the Veteran had reached age 42 he had been exposed to many thousands of environmental toxins, it was unlikely that he would be exposed to toxins in his career as a system analyst.  He concluded that in his medical opinion the exposure to Agent Orange was at least as likely as not to have caused the eventual development of his AIH.  

The Board has considered the relevant lay and medical evidence of record, and finds the evidence to be in equipoise.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The Board has considered all of the medical opinions of record and finds that they all provided bases and reasoning in support of their opinions.  All of the clinicians provided their opinions after a review of pertinent records and all are based on accurate factual findings.  The December 2012 VHA specialist's opinion was provided by a hepatologist.  While the specialty of the October 2013 private physician is not specified, it is noted he is a medical doctor.  Moreover, both opinions cite to relevant papers and studies.  In all, the Board is left with a record which contains an opinion in favor of the claim and one against the claim.  There is no reason to accord greater probative weight to one opinion over the other. 

Therefore, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's AIH is related to the service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted.


ORDER

Service connection for AIH, status post liver transplant with complications and secondary conditions is granted.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


